
	

113 HR 389 IH: Transparency in Tobacco User Fees Act of 2013
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 389
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Guthrie
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the submission to the Congress of annual
		  reports on the tobacco user fees assessed and collected under section 919 of
		  the Federal Food, Drug, and Cosmetic Act.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency in Tobacco User Fees Act
			 of 2013.
		2.Reporting on
			 tobacco user feesSection 919
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387s) is amended by
			 adding at the end the following:
			
				(f)Reporting
					(1)In
				generalBeginning with fiscal year 2014, not later than 120 days
				after the end of each fiscal year for which fees are collected under this
				section, the Secretary shall, with respect to such fiscal year, prepare and
				submit to the Committee on Energy and Commerce of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the Senate a
				report concerning such fees.
					(2)ContentsEach
				report under paragraph (1) shall, with respect to the fiscal year involved,
				include at a minimum the following:
						(A)The total amount
				of fees assessed and collected under this section.
						(B)A description of
				how such fees have been, or are intended to be, used.
						(C)The total amount
				of fees assessed and collected under this section which have not been
				obligated.
						(D)The total amount
				of fees assessed and collected under this section which have been obligated,
				but have not been expended.
						(E)Of the fees assessed and collected under
				this section, the portion of such fees which have been, or are intended to be,
				provided to public or private entities outside of the Federal
				Government.
						(F)The total number
				of tobacco products for which an application is received, or an order is
				issued, under section 910.
						(G)Of the
				applications received under section 910—
							(i)the number of such
				applications disposed of; and
							(ii)the number of
				such applications which remain pending.
							(H)The total number
				of modified risk tobacco products (as defined in section 911(b)) for which an
				application is received, or an order is issued, under section 911.
						(I)Of the
				applications received under section 911—
							(i)the number of such
				applications disposed of; and
							(ii)the number of
				such applications which remain
				pending.
							.
		
